                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION



CATHINE SELLERS, BOP# 70881-
019,

      Movant,
                                                 CRIMINAL ACTION NO.
                                                 1:17-CR-0241-LMM



v.

UNITED STATES OF AMERICA,                        CIVIL ACTION NO.
                                                 1:18-CR-4284-LMM

       Respondent.
                                   ORDER


      This matter is before the Court on the Magistrate Judge's Report and

Recommendation ("R&R"), Dkt. No. [59]. No objections have been filed in

response to the Magistrate's Report and Recommendation. Therefore, in

accordance with 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil

Procedure, the Court has reviewed the Magistrate's Recommendation for clear

error and finds none. Accordingly, the Court ADOPTS the Magistrate Judge's

Report and Recommendation as the opinion of the Court. For the reasons stated

in Magistrate Judge's R&R, the Government's motion to dismiss [56] is

GRANTED, the motion to vacate [52-1] is DISMISSED, and Movant is


DENIED a certificate of appealability.
j
                           J'Z
    IT IS SO ORDERED this.l'.(th day of February, 2019.




                     Leigh Martin May Y
                     United States District Judge




                       2
